BRETT, Judge
(specially concurring):
I concur in this decision and especially with that part which provides “to the extent the language in Roselle, supra, is in*352consistent with this opinion in regard to the application of 22 O.S.1971, rule 2.7, it is expressly overruled.” My view is that Roselle, supra, should be specifically overruled. Likewise, I specifically refer to that part of the decision which states “However, Roselle, supra, is not to be construed to permit the trial court to not prepare a formal order and consequently escape having this Court review judgment for a contempt conviction.” That is essentially what I was attempting to set forth in my dissent to Roselle, supra. That order referred to constitutes the judgment and sentence, as provided for in the statutes. Therefore, I concur.